UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22298 Starboard Investment Trust (Exact name of registrant as specified in charter) 116 South Franklin Street, Post Office Box 69, Rocky Mount, North Carolina27802 (Address of principal executive offices)(Zip code) A. Vason Hamrick 116 South Franklin Street, Post Office Box 69, Rocky Mount, North Carolina27802 (Name and address of agent for service) Registrant's telephone number, including area code: 252-972-9922 Date of fiscal year end: March 31 Date of reporting period: July 1, 2012 - June 30, 2013 MATISSE DISCOUNTED CLOSED-END FUND STRATEGY PROXY VOTING RECORDS ELLSWORTH CONVERSIBLE GROWTH & INCOME FUND Security Meeting Type Annual Ticker Symbol ECF Meeting Date 18-Jan-13 Record Date 20-Nov-12 Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 E.C. BOGAN, PH. D. No Vote N/A 2 NICOLAS W. PLATT No Vote N/A 2 PROPOSAL TO RATIFY SELECTION OF ACCOUNTANTS. Management No Vote N/A BANCROFT FUND LTD Security Meeting Type Annual Ticker Symbol BCV Meeting Date 22-Feb-13 Record Date 24-Dec-12 Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 JANE D. O'KEEFFE No Vote N/A 2 NICOLAS W. PLATT No Vote N/A 2. PROPOSAL TO RATIFY SELECTION OF ACCOUNTANTS. Management No Vote N/A TEMPLETON EMERGING MARKETS FUND Security Meeting Type Annual Ticker Symbol DGIT Meeting Date 1-Mar-13 Record Date 14-Dec-12 Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 FRANK A. OLSON No Vote N/A 2 C.D. TSERETOPOULOS No Vote N/A 3 CHARLES B. JOHNSON No Vote N/A 4. GREGORY E. JOHNSON No Vote N/A 2. RATIFICATION OF THE SELECTION OF PRICEWATERHOUSE COOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FUND FOR THE FISCAL YEAR ENDED AUGUST 31, 2013. Management No Vote N/A 2. IF PROPERLY PRESENTED, A SHAREHOLDER PROPOSAL REQUESTING THE BOARD INSTITUTE TRANSPARENT PROCEDURES TO AVOID HOLDING INVESTMENTS IN COMPANIES THAT, IN MANAGEMENT'S JUDGMENT SUBSTANTIALLY CONTRIBUTE TO GENOCIDE OR CRIMES AGAINST HUMANITY Shareholder No Vote N/A ASA GOLD AND PRECIOUS METALS LIMITED Security G3156P103 Meeting Type Annual Ticker Symbol ASA Meeting Date 14-Mar-13 Record Date 23-Jan-13 Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1.1 F ELECTION OF DAVID CHRISTENSEN No Vote N/A 1.2 F ELECTION OF GARY GLYNN No Vote N/A 1.3 F ELECTION OF PHILLIP GOLDSTEIN No Vote N/A 1.4 F ELECTION OF MICHAEL MEAD No Vote N/A 1.5 F ELECTION OF ROBERT PILKINGTON No Vote N/A 2.F. TO RATIFIY AND APPROVE THE APPOINTMENT OF TAIT, WELLER & BAKER LLP, AN INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM, AS THE COMPANY'S INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING NOVEMBER 30, 2013, AND TO AUTHORIZE THE AUDIT AND ETHICS COMMITTEE OF THE BOARD OF DIRECTORS TO SET THE INDEPENDENT AUDITORS' REMUNERATION. Management No Vote N/A ABERDEEN ISRAEL FUND, INC. Security 00301L109 Meeting Type Annual Ticker Symbol ISL Meeting Date 14-Mar-13 Record Date 20-Dec-12 Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1.F LAWRENCE J. FOX No Vote N/A ABERDEEN EMERGING MARKETS Security 00301T102 Meeting Type Annual Ticker Symbol ETF Meeting Date 14-Mar-13 Record Date 27-Dec-12 Item Proposal Type Vote For/Against Management 3. (A) REPLACEMENT OF THE FUND'S FUNDAMENTAL POLICY TO INVEST, UNDER NORMAL MARKET CONDITIONS (B) REPLACEMENT OF THE FUND'S FUNDAMENTAL INVESTMENT RESTRICTION TO CONCENTRATE ITS INVESTMENT IN THE TELECOMMUNICATIONS INDUSTRY WITH A NEW FUNDAMENTAL INVESTMENT RESTRICTION TO NOT CONCENTRATE THE FUND'S INVESTMENT IN ANY INDUSTRY. Management No Vote N/A ABERDEEN INDONESIA FUND, INC. Security 00305P106 Meeting Type Annual Ticker Symbol IF Meeting Date 13-Mar-13 Record Date 20-Dec-12 Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 JAMES J. CATTANO No Vote N/A LATIN AMERICAN EQUITY FUND, INC. Security 00306K106 Meeting Type Annual Ticker Symbol LAQ Meeting Date 14-Mar-13 Record Date 20-Dec-12 Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 MARTIN M. TORINO No Vote N/A PETROLEUM & RESOURCES CORPORATION Security Meeting Type Annual Ticker Symbol PEO Meeting Date 19-Mar-13 Record Date 4-Feb-13 Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 ENRIQUE R. ARZAC No Vote N/A 2 PHILLIS O. BONANNO No Vote N/A 3 KENNETH J. DALE No Vote N/A 4. FREDERIC A. ESCHERICH No Vote N/A 5. ROGER W. GALE No Vote N/A 6. KATHLEEN T. MCGAHRAN No Vote N/A 7. CRAIG R. SMITH No Vote N/A 8 MARK E. STOECKLE No Vote N/A 02 THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT PUBLIC AUDITORS. Management No Vote N/A CENTRAL SECURITIES CORPORATION Security Meeting Type Annual Ticker Symbol CET Meeting Date 20-Mar-13 Record Date 25-Jan-13 Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 L. PRICE BLACKFORD No Vote N/A 2 SIMMS C. BROWNING No Vote N/A 3 DONALD G. CALDER No Vote N/A 4 DAVID C. COLANDER No Vote N/A 5. JAY R. INGLIS No Vote N/A 4 WILMOT H. KIDD No Vote N/A 4 C. CARTER WALKER, JR. No Vote N/A 3. APPROVAL OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. Management No Vote N/A NUVEEN GLOBAL OPPORTUNITIES FUND Security 6706EH103 Meeting Type Annual Ticker Symbol JGV Meeting Date 3-Apr-13 Record Date 4-Feb-13 Item Proposal Type Vote For/Against Management 1B. F DIRECTOR Management 1 WILLIAM C. HUNTER No Vote N/A 2 JUDITH M. STOCKDALE No Vote N/A 3 CAROLE E. STONE No Vote N/A 4 VIRGINIA L. STRINGER No Vote N/A NUVEEN INVESTMENTS Security 67074Y105 Meeting Type Annual Ticker Symbol JRI Meeting Date 3-Apr-13 Record Date 4-Feb-13 Item Proposal Type Vote For/Against Management 1B. F DIRECTOR Management 1 WILLIAM C. HUNTER No Vote N/A 2 JUDITH M. STOCKDALE No Vote N/A 3 CAROLE E. STONE No Vote N/A 4 VIRGINIA L. STRINGER No Vote N/A NUVEEN CORE EQUITY ALPHA FUND Security 67090X107 Meeting Type Annual Ticker Symbol JCE Meeting Date 3-Apr-13 Record Date 4-Feb-13 Item Proposal Type Vote For/Against Management 1B. F DIRECTOR Management 1 WILLIAM C. HUNTER No Vote N/A 2 JUDITH M. STOCKDALE No Vote N/A 3 CAROLE E. STONE No Vote N/A 4 VIRGINIA L. STRINGER No Vote N/A GENERAL AMERICAN INVESTORS COMPANY Security Meeting Type Annual Ticker Symbol GAM Meeting Date 10-Apr-13 Record Date 15-Feb-13 Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 MR. BERENS No Vote N/A 2 MR. CULLMAN No Vote N/A 3 MR. DAVIDSON No Vote N/A 4 DR. EDELMAN No Vote N/A 5 MR. GORDAN No Vote N/A 6 MS. GOTBAUM No Vote N/A 7 MR. KNAFEL No Vote N/A 8 MR. NEIDICH No Vote N/A 9 MR. PRIEST No Vote N/A 2. RATIFICATION OF THE SELECTION OF ERNST & YOUNG AS AUDITORS. Management No Vote N/A FIRST TRUST FUNDS Security 33731L100 Meeting Type Annual Ticker Symbol FAV Meeting Date 17-Apr-13 Record Date 31-Jan-13 Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 JAMES A. BOWEN No Vote N/A 2 NIEL B. NIELSON No Vote N/A TRI-CONTINENTAL CORPORATION Security Meeting Type Annual l Meeting Ticker Symbol TY Meeting Date 17-Apr-13 Record Date 19-Feb-13 Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 LEROY C. RICHIE No Vote N/A 2 WILLIAM F. TRUSCOTT No Vote N/A 2 TO RATIFY THE SELECTION OF PRICEWATERHOUSE COOPERS LLP AS THE CORPORATION'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management No Vote N/A THE CENTRAL EUROPE AND RUSSIA FUND Security Meeting Type Consent Ticker Symbol CEE Meeting Date 19-Apr-13 Record Date 19-Feb-13 Item Proposal Type Vote For/Against Management 1 TO APPROVE A CHANGE IN THE FUNDS INVESTMENT OBJECTIVE, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT Management No Vote N/A THE TAIWAN FUND, INC. Security Meeting Type Annual Ticker Symbol TWN Meeting Date 23-Apr-13 Record Date 1-Mar-13 Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 MICHAEL F. HOLLAND No Vote N/A 2 JOE O. ROGERS No Vote N/A 3 BING SHEN No Vote N/A 4 M.C. CANAVAN, JR. No Vote N/A 5 ANTHONY KAI YIU LO No Vote N/A 6 WILLIAM C. KIRBY No Vote N/A COHEN & STEERS SELECT UTILITY FUND Security 19248a109 Meeting Type Annual Ticker Symbol VTF Meeting Date 25-Apr-13 Record Date 20-Feb-13 Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 MARTIN COHEN No Vote N/A 2 RICHARD J. NORMAN No Vote N/A 3 FRANK K. ROSS No Vote N/A COHEN & STEERS GLOBAL INCOME Security 19248M103 Meeting Type Annual Ticker Symbol INB Meeting Date 25-Apr-13 Record Date 20-Feb-13 Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 MARTIN COHEN No Vote N/A 2 RICHARD J. NORMAN No Vote N/A 3 FRANK K. ROSS No Vote N/A DIVIDEND AND INCOME FUND, INC. Security 25538A204 Meeting Type Annual Ticker Symbol DNI Meeting Date 26-Apr-13 Record Date 27-Feb-13 Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 PETER K. WERNER No Vote N/A 2 THOMAS B. WINMILL No Vote N/A LAZARD GLOBAL TOTAL REUTNR & INCOME FUND Security 52106W103 Meeting Type Annual Ticker Symbol LGI Meeting Date 26-Apr-13 Record Date 22-Mar-13 Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 MR. KENNETH S. DAVIDSON No Vote N/A 2 MS. NANCY A. ECKL No Vote N/A 3 MR. LESTER Z. LIEBERMAN No Vote N/A WESTERN ASSET/CLAYMORE LINKED OPP Security 95766r104 Meeting Type Annual Ticker Symbol WIW Meeting Date 30-Apr-13 Record Date 18-Mar-13 Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 KENNETH D. FULLER No Vote N/A 2 RONALD E. TOUPIN, JR. No Vote N/A GABELLI DIVIDEND & INCOME TRUST Security 36242H104 Meeting Type Annual Ticker Symbol GDV Meeting Date 13-May-13 Record Date 18-Mar-13 Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 MARIO J. GABELLI, CFA No Vote N/A 2 MARIO D'URSO No Vote N/A 3 MICHALE J. MELARKEY No Vote N/A GDL FD Security Meeting Type Annual Ticker Symbol GDL Meeting Date 13-May-13 Record Date 18-Mar-13 Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 EDWARD T. TOKAR No Vote N/A 2 SALVATORE J. ZIZZA No Vote N/A THE ZWEIG TOTAL RETURN FUND, INC. Security Meeting Type Annual Ticker Symbol ZTR Meeting Date 14-May-13 Record Date 19-Mar-13 Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 GEORGE R. AYLWARD No Vote N/A 2 WILLIAM H. WRIGHT II No Vote N/A ING GLOBAL EQUITY DIVIDEND & PREMIUM OPPTY FD Security 45684E107 Meeting Type Annual Ticker Symbol IGD Meeting Date 6-May-13 Record Date 12-Feb-13 Item Proposal Type Vote For/Against Management 5 DIRECTOR Management 1 JOHN V. BOYER No Vote N/A 2 PATRICIA W. CHADWICK No Vote N/A 3 ALBERT E. DEPRINCE, JR. No Vote N/A 4 MARTIN J. GAVIN No Vote N/A 5 SHERYL K. PRESSLER No Vote N/A 1 TO APPROVE A NEW INVESTMENT ADVISORY AGREEMENT FOR THE FUND WITH ING INVESTMENTS PROMPTED BY THE IPO, AND TO APPROVE, UNDER CERTAIN CIRCUMSTANCES, ANY FUTURE ADVISORY AGREEMENTS PROMPTED BY CHANGE OF CONTROL EVENTS THAT OCCUR AS POART OF THE SEPARATION PLAN. Management No Vote N/A 3 TO APPROVE A NEW IMVESTMENT SUB-ADVISORY AGREEMENT BETWEEN ING INVESTMENTS AND INVESTMENT MANAGEMENT ADVISORS, B.V. ("IIMA") WITH RESPECT TO THE FUND PROMPTED BY THE IPO, AND TO APPROVE, UNDER CERTAIN CIRCUMSTANCES, ANY FUTURE SUB-ADVISORY AGREEMENTS PROMPTED BY CHANGE OF CONTROL EVENTS THAT OCCUR AS PART OF THE SEPARATION PLAN. Management No Vote N/A 7 TO APPROVE A NEW IVESTMENT SUB-ADVISORY AGREEMENT BETWEEN ING INVESTMENTS AND ING IM WITH RESPECT TO THE FUND. Management No Vote N/A ALPINE GLOBAL DYNAMIC DIVIDEND FUND Security 02082E106 Meeting Type Annual l Meeting Ticker Symbol AGD Meeting Date 21-May-13 Record Date 27-Feb-13 Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 JAMES A. JACOBSON No Vote N/A 2 H. GUY LEIBER No Vote N/A 2 TO TRANSACT SUCH OTHER BUSINESS AS MAY PROPERLY COME BOFORE THE MEETING OR ANY ADJOURNMENTS OR POSTPONEMENTS THEREOF. Management No Vote N/A ALPINE TOTAL DYNAMIC DIVIDEND FUND Security Meeting Type Annual l Meeting Ticker Symbol AOD Meeting Date 21-May-13 Record Date 27-Feb-13 Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 JAMES A. JACOBSON No Vote N/A 2 H. GUY LEIBER No Vote N/A 2 TO TRANSACT SUCH OTHER BUSINESS AS MAY PROPERLY COME BOFORE THE MEETING OR ANY ADJOURNMENTS OR POSTPONEMENTS THEREOF. Management No Vote N/A PROXY VOTING RECORDS Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Starboard Investment Trust By: (Signature and Title) /s/ Bryn H. Torkelson Bryn H. Torkelson Date: August 23, 2013 President and Principal Executive Officer Matisse Discounted Closed-End Fund Strategy
